tcmemo_2013_35 united_states tax_court jurate antioco petitioner v commissioner of internal revenue respondent docket no 29182-09l filed date steven l walker for petitioner lesley a hale and thomas r mackinson for respondent memorandum opinion holmes judge jurate antioco is a 71-year-old woman living with her year-old mother in an apartment building that ms antioco owns she owed the commissioner over dollar_figure in tax but because she had put most of her wealth into the apartment building she didn’t pay it when the commissioner told ms antioco that he intended to seize the building she proposed instead that she pay something each month while searching for a lender who would let her use her considerable equity in the building to refinance it and let her and her mother stay the appeals officer rejected her proposal and ms antioco appealed the commissioner conceded before trial that the appeals officer abused her discretion by not asking ms antioco to submit revised financial information and we remanded for a supplemental hearing on remand a different appeals officer never asked for or looked at the financial information we had told him to but quickly concluded that ms antioco had committed fraud--actual or constructive--and placed a lien on the building and went back to suggesting the irs seize and sell it the commissioner now agrees that ms antioco didn’t commit fraud but argues that rejection of the installment_agreement was still appropriate because she could fully pay her tax_liability ms antioco again disputes the determination and urges us to finally shoot down the series of moving targets that the commissioner keeps placing between her and a reasonable collection alternative to the forced sale of her livelihood and residence i origins of case background ms antioco was married to peter antioco for years during their marriage they lived in martha’s vineyard where they owned and operated a bed and breakfast that was also their home in the antiocos divorced and sold the b b for almost dollar_figure million part of the money paid off their marital debts but ms antioco received around dollar_figure in sale proceeds at the end of and another dollar_figure in early when she was unable to conduct a sec_1031 like-kind_exchange within the required time after the divorce and almost a year of living in temporary housing ms antioco eventually settled in california with her share of the sale proceeds and a dollar_figure bank loan she bought a small apartment building in san francisco for dollar_figure million in date ms antioco moved into the building and still lives in sec_1031 says that a taxpayer doesn’t have to recognize gain_or_loss on the exchange of property held for productive use in a trade_or_business or for investment if she exchanges the property solely for property of like_kind that she also holds for productive use in a trade_or_business or for investment to qualify she must complete the exchange within days of transferring the exchanged property see sec_1031 sec_1_1031_k_-1 income_tax regs unless we say otherwise all section references are to the internal_revenue_code in effect at all relevant times one of its five units while her 96-year-old mother lives in another she rents out the remaining three as a source_of_income though ms antioco knew she had received money from the bed and breakfast’s sale she didn’t think she owed any_tax on the sale because the b b had been her primary residence not until date--more than a year after she bought the apartment building--did she learn from her accountant that she owed thousands of dollars in tax ms antioco filed her and tax returns in date and reported the gain from the sale using the installment-sale method she reported tax_liabilities for the two years totaling about dollar_figure--resulting mostly from her capital_gain from the bed and breakfast’s sale but she didn’t submit payments with her returns-- after all she had put almost all her money into the apartment building--and so the commissioner assessed the tax along with interest penalties and additions to tax ii initial hearing in date the commissioner sent ms antioco a notice_of_intent_to_levy which told her that the irs was about to seize her property to pay the and tax ms antioco realizing her only significant asset was the apartment building that she and her mother lived in asked for a collection_due_process cdp hearing and proposed an installment_agreement of dollar_figure per month until she could get a loan to pay her tax bill in full she explained that she wanted an installment_agreement because she was the primary caretaker for her elderly mother who had recently experienced health problems and that the proposed levy on the property would cause them both economic hardship she began making dollar_figure monthly payments toward her tax bill ms antioco also began contacting potential lenders for a loan she quickly learned that though she had significant equity in the building refinancing wouldn’t be easy because the loan agreements with her current lender gave it the right to foreclose on the apartment building if another lien was placed on the property without the lender’s consent her current lender informed her it was unwilling to consent to a second mortgage on the property because doing so would result in an unacceptable debt-service coverage ratio it also told her it wasn’t willing to refinance her existing loan to allow her to tap into some of the building’s equity because her income was too low in date an appeals officer sent ms antioco a letter to set up a telephone cdp hearing for date and to ask for financial information debt-service coverage ratio is a ratio to measure a property’s amount of available cash remaining after servicing the loan payments ms antioco responded with a form 433-a collection information statement for wage earners and self-employed individuals along with her substantiating documents and her most recent tax_return around that same time ms antioco and her mother found a new lender--luther burbank savings--that was willing to refinance her existing loan on the apartment building at a reduced interest rate but still would not allow ms antioco to pull cash_out of the property the cdp hearing went forward as scheduled several days later at the hearing the appeals officer told ms antioco that before she could consider an installment_agreement ms antioco would have to try to borrow against the equity in her apartment building ms antioco explained the difficulties she had had trying to do just this but mentioned that she had recently received a loan-commitment letter from luther burbank savings the appeals officer asked ms antioco to submit proof of her attempts to refinance before she made her determination several weeks later ms antioco sent in that proof included with the documents was a copy of the luther burbank savings loan-commitment letter that listed ms antioco and her mother as borrowers and approved the refinancing the commitment letter noted that one condition of the refinancing was title to correct vesting through escrow and provide a certified copy of the grant deed this meant that ms antioco had to add her mother’s name to the deed which she did by granting her a joint-tenancy interest in the property the loan closed by the end of date after not hearing from the appeals officer for several months ms antioco received a notice_of_determination sustaining the proposed levy in date the notice stated that ms antioco had shown she was unable to borrow against the equity in the apartment building but that appeals couldn’t consider an installment_agreement because of the appeals officer’s inability to verify ms antioco’s monthly business income without a revised form 433-a the notice concluded that the proposed levy balanced the need for efficient collection but didn’t address ms antioco’s economic-hardship argument ms antioco appealed the determination and argued that the appeals officer never asked her to submit a revised form 433-a she also reiterated that she and her mother would experience great economic hardship if she couldn’t get an installment_agreement before trial the commissioner moved to remand the case on the ground that the appeals officer had abused her discretion by not asking ms antioco to submit a revised form 433-a and additional documentation relating to her monthly business income we granted the motion and remanded the case to appeals iii supplemental hearing on remand the appeals officer assigned to the case was alan owyang the day he received the case mr owyang called ms antioco to schedule a face-to-face hearing and asked her to confirm numerous details about her case ms antioco told him that she would call him back later that day when she had her documents relating to the case and could better answer his questions mr owyang didn’t wait--he called ms antioco several more times that day and at one point told her she was being uncooperative and that she didn’t have to go through with the case he also told her to put your money where your mouth is and that he had been a witness in tax_court ms antioco felt so threatened by mr owyang’s calls that she stopped answering and hired an attorney to help her mr owyang followed up his calls with a letter several days later in it he stated that he had preliminarily determined ms antioco’s decision to add her mother to the title had essentially rendered her insolvent and devoid of any equity in assets and that ms antioco could pay her liabilities but simply chose not to do so the letter also asked ms antioco to submit various documents including documentation relating to the sale of the bed and breakfast the luther burbank savings loan and the grant deed to her mother but not--curiously in light of the terms of our remand--a revised form 433-a ms antioco’s attorney submitted a package of documents along with a renewed request for an installment_agreement and scheduled another telephone cdp hearing with mr owyang for the beginning of date he explained that ms antioco feared that her mother would not be able to survive the apartment building’s sale and move to another location because of her declining health he again asked for a short-term installment_agreement until she could get financing or her mother passed away at the hearing mr owyang told ms antioco’s attorney that he could not consider an installment_agreement because ms antioco could fully pay her liabilies but had transferred all her equity in the apartment building to her mother by adding her to the deed he also refused to consider ms antioco’s hardship argument and noted in the case activity record that t he issue of her 95-year old mother to explain why she cannot sell is a diversionary argument that i will not consider because he believed the government’s interest in the building was in jeopardy mr owyang contacted the irs compliance division to file a manual lien against the apartment building before he issued a supplemental notice_of_determination there were problems filing the lien and several months later mr owyang emailed the revenue_officer responsible for the lien filing to check on its status he told the revenue_officer that he wanted a lien filed because the federal government was completely unprotected as it relates to a valuable piece of real_property belonging to the taxpayer and then removed by the taxpayer from the government’s reach in response to a cdp levy notice in date mr owyang issued a supplemental notice_of_determination sustaining the proposed levy the notice concluded that appeals could not consider her proposed installment_agreement because there was over dollar_figure in equity in ms antioco’s apartment building and she had fraudulently transferred it to her mother it went into great detail explaining the numerous factors that mr owyang believed showed ms antioco had committed fraud including that she concealed the transfer from the government became insolvent as a result of the transfer and was left without any equity in assets to pay the federal government it also suggested that ms antioco could’ve gotten a loan from a financial_institution to pay off her liabilities and it concluded that ms antioco was a non-compliant and won’t pay taxpayer who refused to provide numerous requested documents and was using her year old mother as an emotional diversion iv motion for summary_judgment the case came back to us and the commissioner moved for summary_judgment on the ground that mr owyang did not abuse his discretion when he rejected ms antioco’s proposed installment_agreement the commissioner admitted during a hearing on the motion that mr owyang didn’t perform the insolvency analysis necessary to find constructive fraud and that mr owyang’s analysis of actual fraud was flawed he also conceded that mr owyang didn’t consider ms antioco’s hardship argument and that a number of mr owyang’s conclusions were not supported by the administrative record but he argued that we should find no abuse_of_discretion because ms antioco can fully pay her and liabilities we denied the motion because there was a genuine dispute as to what should be in the administrative record and the case proceeded to trial i general principles of collection_due_process discussion once the commissioner assesses a tax he can collect any unpaid portion of it by filing liens against and levying on a taxpayer’s property see sec_6321 sec_3 ms antioco was and still is a resident of california so her case would ordinarily be appealable to the ninth circuit that court requires us to follow the record rule which means we must look at the same things that the commissioner looked at ie the administrative record to decide whether mr owyang abused his discretion in upholding the proposed levy see 568_f3d_710 9th cir aff’g in part as to this issue tcmemo_2006_166 a but first he has to notify the taxpayer whose property he wants to take see sec_6330 he does this by sending the taxpayer a standard form such as notice_of_federal_tax_lien or notice_of_intent_to_levy see sec_301_6320-1 sec_301_6330-1 proced admin regs the code gives taxpayers who receive one of these notices the right to a hearing before the commissioner can use a lien or levy to collect the unpaid taxes see sec_6320 sec_6330 but the taxpayer must ask for a cdp hearing within days see id if the taxpayer does then an irs employee--called an appeals officer--holds the hearing with the taxpayer see sec_6320 sec_6330 a taxpayer can raise at the hearing any relevant issue relating to the unpaid tax or proposed collection action including challenges to the appropriateness of collection and offers of collection alternatives see sec_6330 one possible collection alternative--and the one at issue in this case--is an installment_agreement which allows a taxpayer to pay her tax debt over time if the irs determines it will facilitate collection of the tax see sec_6159 sec_6330 there are exceptions to this general_rule that don’t apply here see sec_6330 at the end of the hearing the appeals officer issues a notice_of_determination on whether the proposed collection action is appropriate see sec_301_6320-1 q a-b3 e q a-e8 proced admin regs the appeals officer’s determination must consider the issues the taxpayer raised and whether the proposed action balances the need for efficient collection_of_taxes with the legitimate concern that collection be no more intrusive than necessary sec_6330 and c if the taxpayer disagrees with the determination she ha sec_30 days to appeal sec_6330 in cases where the taxpayer’s underlying liability isn’t in question we review the appeals officer’s actions for abuse_of_discretion 114_tc_604 under this standard we determine whether the commissioner’s rejection of the taxpayer’s proposed collective alternative was arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir a taxpayer may only challenge her underlying liability at a cdp hearing if she didn’t receive a notice_of_deficiency or didn’t otherwise have an opportunity to dispute the liability sec_6330 the commissioner’s computation of the gain from the sale of the b b was almost certainly too high--ms antioco probably could’ve divvied up the gain and excluded the portion of the b b that she and her ex used as their principal_residence see sec_1_121-1 income_tax regs but ms antioco did not dispute the amount of her tax bill at either of her cdp hearings so we can’t review the amount of that liability now 112_tc_19 this means according to the ninth circuit that we look to see if the commissioner’s decision was based on an error of law or rested on a clearly erroneous finding of fact or whether he ruled irrationally see 447_f3d_706 9th cir aff’g tcmemo_2004_13 249_f3d_1121 9th cir the ninth circuit also tells us to follow the record rule which limits our review of the commissioner’s determination to the administrative record at the time he made his decision 568_f3d_710 9th cir aff’g in part as to this issue tcmemo_2006_166 this rule has a few narrow exceptions we can supplement the administrative record with evidence outside the record if necessary to determine whether the agency has considered all relevant factors and explained its decision if the agency has relied on documents not in the record when necessary to explain technical terms or complex subject matter or when there is a showing of agency bad faith 671_f3d_1113 9th cir 395_f3d_1019 9th cir but these exceptions apply only to information available at the time of the decision--we can’t use postdecision information as a reason to sustain or attack the agency’s decision tri-valley cares f 3d pincite the commissioner conceded during the hearing on his summary-judgment motion that a number of mr owyang’s determinations could not be explained by the administrative record and it became apparent that the administrative record the commissioner had compiled for the motion was incomplete we ordered trial for the limited purpose of supplementing the record with information that should have been included that wasn’t and that was necessary to explain the commissioner’s decision see 988_f2d_989 9th cir kreit mech assocs inc v commissioner t c big_number before trial the commissioner’s lawyers tracked down a number of documents that should’ve been in the administrative record--like mr owyang’s case activity record and the account transcripts they also attempted to supplement the commissioner’s determination and remedy its errors with mr owyang’s testimony about the findings he made in the supplemental notice_of_determination this raised even more questions about mr owyang’s reasoning and the findings that he had made ii the chenery problem a reasons for determination to proceed with levy fraud one reason mr owyang sustained the proposed levy is that he determined ms antioco had fraudulently transferred her apartment building to her mother this transfer he said rendered her insolvent and left her without equity in the building at trial he backpedaled and stated that he meant to say less solvent although he admitted that he hadn’t performed any insolvency analysis at all under california law constructive fraud occurs when a person transfers property without receiving reasonably equivalent value in exchange and the transferor either a engaged in a transaction for which the transferor’s remaining assets are unreasonably small in relation to the transaction or b intended to incur or reasonably believed that she would incur debts beyond her ability to pay cal civ code sec a west supp or is either we look to state law to determine whether there was a fraudulent transfer see 135_tc_393 rev’d on other grounds 682_f3d_149 1st cir hudgins v commissioner tcmemo_2012_260 at mr owyang did not specifically mention california fraudulent-transfer law in his supplemental notice_of_determination he instead used general principles of state and federal fraudulent-transfer law to make his determination but because california fraudulent-transfer law matches up with federal and other states’ fraudulent-transfer law we find neither error nor a lack of reasonableness in his reasoning on this specific issue insolvent or becomes insolvent from the transfer cal civ code sec dollar_figure west mr owyang’s determination that ms antioco committed fraud is just plain wrong--wrong as a matter of law because he didn’t know what constructive fraud meant and clearly erroneous as a matter of fact because he did not determine whether ms antioco had actually committed constructive fraud under any of those tests but mr owyang also determined that a number of facts pointed to actual fraud these included ms antioco’s transfer of the property for inadequate consideration her supposed concealment of the transfer from the government and her alleged removal of the building from the government’s reach he also noted that b ecause of the taxpayer’s prior non-compliant behavior it is with absolute certainty that the sale and transfer was done to defeat the administration and collection of the petitioner’s federal_income_tax arrears for and at trial mr owyang explained that he thought ms antioco intended to place the property out of the government’s reach because he couldn’t figure out why a financial_institution would request that her 95-year-old mother be added to the deed yet he also admitted that he saw the prior appeals officer’s notes about the luther burbank savings refinancing in the case activity record and that the administrative files he received contained documents related to the refinancing actual fraud occurs when a person transfers property w ith actual intent to hinder delay or defraud any creditor cal civ code sec a there was no actual fraud here mr owyang simply and clearly erred the administrative record shows that ms antioco disclosed her efforts to refinance her existing loan with luther burbank savings to the first appeals officer and also disclosed the conditions she had to satisfy to do so she provided documentation during her hearings that supported her explanation of why she made her mom a joint tenant in the apartment building she explained why she pursued refinancing--a lower interest rate--even though the bank wouldn’t let her take cash_out of her equity mr owyang’s determination that she concealed the transfer from the government was therefore arbitrary mr owyang also unreasonably determined that ms antioco’s addition of her mother’s name on the deed put the property beyond the government’s reach once the commissioner assesses a tax a federal_tax_lien automatically attaches to all property belonging to the taxpayer sec_6321 the mere attachment of that lien gives the government a fully-protected claim that is superior to all--except some full-value purchasers secured creditors or judgment-lien creditors of the taxpayer see sec_6323 251_f2d_820 9th cir ms antioco’s mother did not pay anything for her interest and the tax_lien arose well before the transfer occurred this was again a pure mistake of law that made mr owyang’s determination an abuse_of_discretion because the record in this case undermines mr owyang’s determinations pointing to actual fraud we cannot sustain his ultimate finding of fraud on that ground either see 682_f3d_149 1st cir a court should set_aside determinations reached by the irs during the cdp process only if they are unreasonable in light of the record compiled before the agency rev’g 135_tc_393 ability to obtain loan the supplemental notice_of_determination also found that the levy should proceed because ms antioco didn’t show that she made an effort to obtain a loan from a financial_institution to pay off her liabilities the internal_revenue_manual irm pt date states that t he equity in real_estate should be pursued as a means to full pay or reduce the tax_liability it also instructs appeals officers to ask the taxpayer to secure a loan and that the taxpayer’s r efusal to pro- actively seek a loan will be considered refusal to pay id the record contains a number of documents supporting ms antioco’s contention that she was unable to obtain a loan that would allow her to tap into some of the apartment building’s equity ms antioco gave the first appeals officer a letter from her former lender stating that it would not consent to another loan on the property and that it was unwilling to refinance or offer her another loan along with her loan documents with that lender she also submitted her loan request and email communications about her request with another lender and she gave the first appeals officer a copy of the luther burbank savings commitment letter to refinance her existing loan and later gave a copy of the grant deed and her loan agreement with luther burbank savings to mr owyang based on the documents given to her the first appeals officer concluded that ms antioco had verified her inability to get a loan to pay her tax_liabilities and mr owyang seemed to at first agree with this conclusion he wrote in a letter to ms antioco notifying her of her remanded cdp case although you corroborated to the federal government that you were unable to get a loan the federal government will ask you to full pay your income_tax arrears by selling your real_property on washington street yet mr owyang later concluded in the supplemental notice_of_determination that i am not aware of any normal business practice whereas a financial_institution denies a request for an equity loan second deed_of_trust and concurrently offers to subrogate an existing first deed_of_trust especially since should we believe the petitioner by the petitioner’s own claim she was not singly qualified for any such substitution with luther burbank savings and how did luther burbank savings even remotely knew sic that adding the petitioner’s year old mother to the refinancing would cinch the deal then at trial mr owyang conceded that the letter from ms antioco’s former lender--which he said he reviewed--was sufficient to show it wasn’t willing to allow more debt on the property he also expressed unfamiliarity with the term debt coverage service ratio and admitted that he had never worked as a bank loan officer or been in the business of refinancing commercial property in light of the record mr owyang’s determination that ms antioco didn’t show that she was unable to obtain a loan is clearly erroneous noncompliance mr owyang also concluded that ms antioco is a won’t pay taxpayer and that her non-compliant behavior was a reason to reject her proposed installment_agreement this was because mr owyang determined that ms antioco deliberately ignored her tax liability--that she failed to make any estimated_tax payments though she had the cash to do so--and instead bought the san francisco apartment building with the proceeds she received from the b b’s sale there is nothing in the record to support any of these conclusions either the record in fact shows just the opposite ms antioco didn’t even find out she owed any_tax for and until her accountant told her in date and she wasn’t required to make any estimated_tax payments for she had not been penalized for failure to pay estimated_tax because she didn’t owe any_tax for see sec_6654 during her cdp hearings ms antioco submitted the documents the irs asked for and she began paying her liability even before her first cdp hearing by the time of trial ms antioco had reduced her liability by over dollar_figure through payments she made and the application of credits resulting from available net-operating-loss carrybacks mr owyang’s determination that ms antioco was not in compliance was clearly erroneous b alternative reason to uphold determination enough equity to fully pay the supplemental notice_of_determination concluded that the appeals officer could not grant an installment_agreement because there is approximately dollar_figure in equity in the petitioner’s property and because of the petitioner’s transfer of her primary asset in fraud of a tax debt and non-compliant behavior but elsewhere in the notice mr owyang determined that the transfer rendered ms antioco insolvent and without any equity in the property or any means of paying the federal government and while the notice devoted pages to analyzing ms antioco’s supposedly fraudulent transfer to her mother nowhere did it explain how mr owyang had determined the value of ms antioco’s equity in the building or that the fair_market_value of the property was still dollar_figure million what ms antioco paid for it in yet at trial mr owyang testified that the primary basis for his determination to sustain the levy was not ms antioco’s supposed fraudulent transfer and noncompliance but that she had enough equity in her apartment building to fully pay her tax_liability the commissioner now argues based on this testimony that the fraudulent transfer and insolvency assertions contained in the notice are harmless error because mr owyang has now stated that he couldn’t accept ms antioco’s proposed installment_agreement because of the amount of equity in the building since we have found mr owyang’s other grounds for sustaining the proposed levy to be an abuse_of_discretion the question now becomes can we uphold his determination to proceed with the levy on this new ground ms antioco points out that the commissioner’s argument that she had enough equity to fully pay her tax bill was not one the appeals officer relied on in the supplemental notice_of_determination she says that this is the very type of impermissible post hoc rationalization that the chenery doctrine prohibits an appraisal ms antioco submitted to the first appeals officer and that is part of the administrative record valued the apartment building at dollar_figure million this was because the building’s foundation was brick and was considered to be legally non-conforming see 332_us_194 chenery ii 318_us_80 chenery i the commissioner agrees that the chenery doctrine applies to this case but he points to mr owyang’s testimony and the supplemental notice’s mentioning that ms antioco has the ability to full pay as supporting his argument that her ability to fully pay was the primary reason appeals rejected the proposed installment_agreement the chenery doctrine is an administrative-law principle that says a reviewing court in dealing with a determination or judgment which an administrative agency alone is authorized to make must judge the propriety of such action solely by the grounds invoked by the agency chenery ii u s pincite describing its holding in chenery i the supreme court not too long ago announced that we are not inclined to carve out an approach to administrative review good for tax law only and noted the importance of maintaining a uniform approach to judicial review of administrative action mayo found for med educ research v united_states u s ___ ___ 131_sct_704 citation and internal quotation marks omitted this dictates that we follow the chenery doctrine in cdp cases as we have already done in a couple other recent cases see jones v commissioner tcmemo_2012_274 at salahuddin v commissioner tcmemo_2012_141 wl at applying chenery in the cdp context means that we can’t uphold a notice_of_determination on grounds other than those actually relied upon by the appeals officer see chenery i u s pincite 628_f3d_346 7th cir agency has the responsibility to articulate its reasoning salahuddin wl at stating that our role under sec_6330 is to review actions that the irs took not the actions that it could have taken those grounds must be clearly set forth so that we do not have to guess about why an appeals officer decided what he did see chenery ii u s pincite we cannot uphold his determination simply because findings might have been made and considerations might be disclosed which might justify his ultimate conclusion chenery i u s pincite we cannot say that ms antioco’s having enough equity in her apartment building to fully pay her liability was a ground that mr owyang actually relied on in making his determination mr owyang determined in his own mind on the day he received the case that ms antioco had fraudulently transferred her apartment building to her mother and that the transfer rendered her insolvent and without equity in the property to pay her tax bills his conclusions changed very little throughout the rest of the time the case was before him and he repeated them at the end in the supplemental notice_of_determination the supplemental notice was so riddled with factual errors and contradictory statements that it’s hard to say whether mr owyang determined ms antioco has the ability to full pay because of the equity in her property and nowhere in it did mr owyang explain how he calculated the amount of equity we therefore reject the commissioner’s attempt at trial to make the necessary findings and arguments to justify that determination and we refuse to rely on ms antioco’s supposed ability to fully pay to sustain the supplemental notice mr owyang’s determination to proceed with the proposed levy in the supplemental notice_of_determination was an abuse_of_discretion c failure to consider issues raised special circumstances even if mr owyang had relied on the equity ground he never considered ms antioco’s argument about her mother’s advanced age and failing health that she raised at both cdp hearings sec_6159 authorizes the commissioner to enter into an installment_agreement where it will facilitate full or partial collection see sec_6159 sec_301_6159-1 proced admin regs the internal_revenue_manual states that a taxpayer does not qualify for installment agreements if the taxpayer’s account can be fully or partially satisfied by liquidating assets unless factors such as advanced age ill-health or other special circumstances are determined to prevent the liquidation of the assets irm pt date ms antioco repeatedly brought up in her cdp hearings that she was the caretaker for her now 96-year-old mother who suffers from congestive heart failure and wears a pacemaker and noted that her mother lives in one of the apartments connected to hers she indicated she was concerned that her mother would not be able to survive the sale of the building and subsequent move because of her health and advanced age ms antioco a senior citizen herself was also worried that she and her mother would have difficulty finding somewhere else to live these were precisely the reasons ms antioco listed as grounds for entering into a short-term installment_agreement until she could either obtain a loan or sell the building after her mother passed away and after mr owyang had manual liens placed on the property she noted that the government’s interest would be fully protected during this temporary reprieve from the levy but mr owyang failed to meaningfully consider this argument during ms antioco’s supplemental cdp hearing and he didn’t make any findings anywhere in the administrative record about ms antioco’s special circumstances other than that ms antioco was using her year old mother as an emotional diversion on brief the commissioner again supplied the reasoning for not accepting ms antioco’s installment_agreement despite these circumstances ms antioco and her mother don’t share the same household--they live in separate apartments in the same building and ms antioco hasn’t provided evidence that she had specially modified her mother’s apartment as might be required if she had a specific handicap as opposed to simply being a nonagenarian with congestive heart failure or that her mother cannot be safely moved to a different residence we again refuse to accept the commissioner’s post hoc justification for rejecting ms antioco’s special-circumstances argument we find instead that it was an abuse_of_discretion for mr owyang not to consider ms antioco’s argument--as required under sec_6330 b --that special circumstances warranted accepting her proposed collection alternative see blosser v commissioner tcmemo_2007_323 wl at economic hardship sec_6343 tells the commissioner to release a levy upon all or part of a taxpayer’s property if he determines that a levy would cause economic hardship to a taxpayer a regulation tells us that a levy causes economic hardship when it would cause the taxpayer to be unable to pay her reasonable basic living_expenses sec_301_6343-1 proced admin regs a taxpayer can’t just say this she has to submit complete and current financial information to the commissioner see picchiottino v commissioner tcmemo_2004_231 wl at in a cdp hearing if a taxpayer does provide financial information that shows the proposed levy would create economic hardship for her the appeals officer cannot go forward with the levy and has to consider an alternative see 133_tc_392 ms antioco used the words hardship and economic hardship in numerous letters that she sent to the appeals officer in her first hearing to describe what would happen if the irs levied on her apartment building her lawyer again raised this argument at her supplemental hearing this should have made it clear to the appeals officers that they needed to consider her argument yet the administrative record reflects that mr owyang didn’t even make any determination about economic hardship and the words hardship and economic hardship do not even appear in the supplemental notice_of_determination mr owyang didn’t even ask for a revised form 433-a--the reason we remanded in the first place--which would have allowed him to determine ms antioco’s income from renting the other apartments in her building and if levying on the property would cause her hardship mr owyang testified at trial that the reason he didn’t consider economic hardship in making his determination is that ms antioco never raised the issue but he also testified that he had read the communications from ms antioco’s first cdp hearing and he admitted that ms antioco’s attorney had mentioned hardship as well his testimony on this point is simply not believable the commissioner argues on brief that ms antioco’s apartment building should not be protected as her principal residence8 because of the amount of equity and the lack of special improvements he also argues that ms antioco’s alleged economic hardship can be remedied by selling the building and using the approximately dollar_figure in net proceeds9 to pay her and her mother’s reasonable basic living_expenses he admits that selling the property would deprive ms ms antioco also argued in her renewed request for an installment_agreement that sec_6334 exempts her apartment building from levy because it serves as her principal_residence see sec_6334 e mr owyang correctly determined that sec_6334 allows a levy on a principal_residence once a district_court judge or magistrate approves the levy in writing see sec_6334 this means that even if we were to uphold the proposed levy the irs would still have to obtain approval from a district_court before levying on ms antioco’s building that court’s review may overlap with our own see foley v commissioner tcmemo_2007_242 wl at n the commissioner never explained how he reached this number but we assume he calculated it based on a fair_market_value of dollar_figure million what ms antioco paid for the property in and not some more recent post-crash appraisal antioco of the income she currently receives from renting out the other units but states that she would receive enough money from the sale to pay living_expenses or invest in a new venture these arguments are also nowhere to be found in the administrative record the fact is that mr owyang failed to consider ms antioco’s economic-hardship argument or to ask for the relevant financial information to determine whether levying on the property would cause her hardship his failure to do so was an abuse_of_discretion iii remedy we have found that mr owyang abused his discretion in sustaining the proposed levy and that we cannot uphold the supplemental notice_of_determination on any of the stated grounds ms antioco asks that we decide she is entitled to an installment_agreement instead of remanding to appeals for yet another cdp hearing we hesitate to hold that we ourselves can independently review whether a proposed collection alternative is acceptable see murphy t c pincite in any event mr owyang never asked for a revised form 433-a so we couldn’t even begin to evaluate whether ms antioco’s dollar_figure per month installment-agreement -with-expectation-of- refinancing-and-protection-by-lien alternative was appropriate we will therefore again remand the case to appeals to consider ms antioco’s proposed installment_agreement her financial information and whether special circumstances or economic hardship exists an appropriate order will be issued
